Title: From John Adams to John Marshall, 18 August 1800
From: Adams, John
To: Marshall, John



Dear Sir
Quincy August 18th 1800.

I believe you will find in the office that either the original or a duplicate of Mr. Kings triplicate dispatch of Sept 11 1799 has been before received & perhaps your predecessor wrote to Mr. King upon the subject. Be this as it may. With you, I presume it was a mistake of the American Captains in thick & hazy weather. But still it is proper, that you should write to Mr. King in the manner you propose & the letter you have written to the Collector of Charleston S. C. is a very proper one that he may make a investigation of facts. Our courts of judicature are the proper tribunals for the injured to resort to for justice, or the owners or Captains of the American letter of Marque ought voluntarily to make satisfaction, if they were intentionally guilty of any outrage, which I think however is not probable
With great esteem
